Title: To John Adams from Richard O’Bryen, 25 July 1786
From: O’Bryen, Richard
To: Adams, John


     
      
       Sir.
       Algiers July the 25th. 1786—
      
      your letter by Mr. Lamb I received and wrote you shortly Afterwards Informing you of the Unfortunate event of Mr. Lambs Voyage to Algiers. the particulars long Ere to this you have known.
      
      Mr. Lamb Signified to the Dey that he would try & Get the Money for our Redemption in four Months. but three is past and we have heared nothing particular Since But hopes that our Country will Shortly extricate us from our unfortunate situation. we the once sons of Liberty. at present In the fetters of Slavery.
      the Dey of Algiers can do as he thinks proper with us if it is Not his pleasure to let us go— on the same terms that he Lets other nations go for. we Cannot help it.
      If it is not the pleasure of Congress, to Redeem us at the price the Dey asks here we Unfortunate Americans Must Remain—
      the Algerines has been out on a Cruise and has taken, five saile of shiping on boarde of the prizes was in all 86 Men. the are fitting out at present, and will saile about the 10th. August I belive five of the Largest will go out of the streights. the are not affraid of any of the Cruisers, of those nations in the Mediteranian that the are at war with. the Count D Expelly is in spain &c. I belive Mr. Carmical will have the best Information from the Count Respecting, the Policy of the Algerines and the Method we should fall on in making a peace with this Regency—
      I really think Mr. Lamb a very unfit man to Negotiate and affaire of so Much Importance & by his—Unpolitical proceedings in Algiers he Enhanced our price His particular Intimacy with the British Consul whom I have very Great Reason to belive is &c. Inviterate Enemy To the Interest of the Americans
      so that I am shure Congress Could not have got a More unfit man
      the foundation of all treaties should be laid by some one in Algiers and then very private
      the Commercial nations, would not wish that the Americans would obtain a peace here
      Which I am shure you are fully sensible of We are treated very sivilly by the Count & french Consul and has no Connections with Mr. Logie—
      I remain your Most obt. & very humble servant.
      
       Richd. OBryen
      
     
     
      the uncertainty of these letters will not admit me to write you of some particulars but I have wrote by a safe Oppertunity to Mr. Jefferson
     
    